Citation Nr: 1205559	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  11-13 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1946 to January 1948 and from October 1950 to December 1951. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Des Moines, Iowa.  

The Veteran initially requested and was then scheduled for a videoconference hearing before a Veterans Law Judge, but did not appear for the hearing.  Thus, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate his appeal based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2011).

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has verified in-service stressors of witnessing the death of a friend and of experiencing a fear of hostile military active when serving in Korea.

2.  At no time during the appeal period has a psychiatric disorder, to include PTSD, been diagnosed.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.1756(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, a pre-decisional notice letter in June 2009 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), personnel records, post-service medical records, and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  

A pertinent VA examination/opinion with respect to the issue on appeal was obtained in August 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination/opinion obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination/opinion with regard to the issue of entitlement to service connection for a psychiatric disorder, to include PTSD (adjudicated herein) has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he has a psychiatric disorder, to include PTSD, depression, and anxiety, that is related to experiencing combat conditions when stationed in Korea that killed two of his friends.  See, e.g., June 2009 claim; October 2009 notice of disagreement.  His stressor statements have indicated that he feared for his life when stationed in Korea.  His contended stressors occurred during his second period of active duty.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 from his second period of service shows that his military occupational specialty (MOS) was that of an infantryman.  The Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

In this case, the Veteran's statements have indicated that his stressor of being stationed in Korea involved a fear of hostile military or terrorist activity.  Therefore, the amendment does apply to his appeal.  The Veteran's fear of hostile military activity is consistent with his MOS as an infantryman during the Korean War when he was stationed in Korea.  Furthermore, the death of one of the Veteran's friends has been confirmed by the United States Army and Joint Services Records Research Center (JSRRC).  As such, the Board concedes that the Veteran does have verified in-service stressors of experiencing fear of hostile military activity and witnessing the death of a friend.

Unfortunately, however, post-service medical records do not reflect that the Veteran has been diagnosed with any psychiatric disorder.  Depression screens were negative in April 2003, May 2004, April 2005, May 2007, and May 2008.  PTSD screens were negative in May 2004, April 2005, and May 2008.  Treatment records dated through June 2010 show that the Veteran continuously denied experiencing psychiatric symptoms such as sadness, depression, and anxiety.  See, e.g., April 2005, April 2006, May 2007, May 2008, June 2009, and June 2010 VA treatment records.  

In addition, the Veteran was afforded a VA examination in August 2009.  He described his verified stressors to the examiner.  The Veteran denied any history of psychological or psychiatric treatment during his military service or since service.  After service, the Veteran went to college and later obtained a post-graduate degree and worked as a teacher for 35 years before retiring.  He denied having any symptoms or difficulties affecting his work performance.  He was married and had relationships with his six children.  He reported that his typical mood varied and that he was more emotionally sensitive than he was previously.  He denied any vegetative symptoms or other symptoms of depression including crying and suicidal ideation; he also denied any symptoms of anxiety.  Following an exhaustive examination, the Veteran was diagnosed with no mental disorder.  The examiner opined that the Veteran was a Korean War combat veteran who was exposed to severe combat stressors and that he subsequently returned to the United States and made an excellent adjustment.  The examiner further concluded that the Veteran did not meet the diagnostic criteria for PTSD or any other mental health disorder.  According to the examiner, the Veteran did not exhibit or report impairment of his functioning due to a mental health disorder.  

Based on a review of the evidence, the Board finds that service connection for a psychiatric disorder, to include PTSD, is not warranted.  Initially, the Board finds that the evidence does not support a finding of a diagnosis of a current psychiatric disorder.  Although the Veteran has verified in-service stressors, none of his pertinent post-service treatment records show a diagnosis of a psychiatric disorder.  In fact, the Veteran repeatedly denied having psychiatric symptoms.  Additionally, the VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD or any other mental health disorder.  That opinion is uncontradicted and is based upon a thorough examination and interview with the Veteran.  As discussed above, the Veteran denied symptoms of depression and anxiety at the examination.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a psychiatric disability, to include PTSD, at any time during the appeal period.  

In reaching this conclusion, the Board acknowledges the Veteran's statements regarding how his military service has affected him and how difficult his active service in Korea was.  The Board is sympathetic to the Veteran's experiences.  However, the fact remains that no psychiatric disorder has been shown at any time during the current appeal.  Such is required for an award of service connection.  

The Board acknowledges the Veteran's belief that he has a psychiatric disorder, to include PTSD, related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion regarding the diagnosis of a psychiatric disorder.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a) (1) (2011).  Thus, the Veteran's own assertions as to a diagnosis of a disability have no probative value.

Consequently, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  At no time since the Veteran filed his claim for service connection for a psychiatric disorder in June 2009 has a diagnosed psychiatric disorder, including PTSD, been shown.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which the United States Court of Appeals for Veterans Claims (Court) held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

Thus, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


